Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.       The Office acknowledges the receipt of Applicant’s amendment filed November 24, 2020. Claims 1, 3, 6, 14, 22, 47, 51, 52, 64 and 66 are pending. Claims 22 and 47 are withdrawn as being drawn to non-elected inventions. Claims 1, 3, 6, 14, 51, 52, 64 and 66, to the extent of PFA1 and PFA1 in combination with PFA2 and/or PFA3, are examined in the instant application. 
All previous rejections not set forth below have been withdrawn.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.   
This action is made FINAL.
Claim Objections
2. 	Claims 1, 51 and 64 are objected to because of the following: 
In claim 1, “(PUFA)” should be inserted after “polyunsaturated fatty acid synthase”. Additionally, “KS”, “MAT”, “ACP”, “KR”, “DH”, “CLF” “AT”, “ER”, “DH” should be spelled out the first time they are recited, with the acronyms in parentheses. Claims 51 and 64 are included here but may recite only the acronyms if claim 1 is amended as indicated.  
In claims 1 and 64, the article “a” should be inserted before “PFA1 gene”, “PFA2 gene” and “PFA3 gene”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
3.       Claims 1, 3, 6, 14, 51, 52, 64 and 66 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the Applicant regards as the invention.
	In claims 1, 51 and 64, it is suggested “at least 80% identical” be amended to “having at least 80% sequence identity” to clarify that the 80% is determined by sequence comparison and not by other means, such as by evolutionary relatedness.
	In claim 1, lines 5, 9 and 13, “the polypeptide” lacks antecedence. See also claim 64, lines 9, 13 and 17.
	In claim 1, lines 15-16, the three recitations of “a gene” should be amended to “the gene” for proper antecedence. See also claim 51, line 19. See also claim 64, lines 20 and 21.
	In claims 1, 51 and 64, it is unclear how the activities of KS, MAT, ACP, KR, DH, CLF, AT and ER are defined. It is unclear what the substrates and end products are to allow one skilled in the art to determine their activities. For example, with regard to CLF (chain length factor) activity, it is unclear how one skilled in the art can determine whether a polypeptide has CLF activity. The characteristics set forth in paragraph [0111] do not adequately define CLF because it is unclear what chain length indicates CLF activity, what the starting material and the end products are, what level of homology it has to KS (which one, as two different KS sequences are disclosed), where the KS active site cysteine is, and what molecule is formed upon heterodimerization with KS.

	In claims 1, 51 and 64, both PFA1 and PFA2 recite KS activity, however, the specification discloses PFA1 KS domain is SEQ ID NO:8 and PFA2 KS domain is SEQ ID NO:30. It is unclear whether Applicant intends the two KS activities to be the same, or they have different KS activities due to their different SEQ ID Nos. Similarly, both PFA2 and PFA3 recite ER activity, however, the specification discloses PFA2 ER domain is SEQ ID NO:36 and PFA3 ER domain is SEQID NO:42. It is unclear whether Applicant intends the two ER activities to be the same, or they have different ER activities due to their different SEQ ID Nos. Additionally, both PFA1 and PFA3 recite DH (FabA-like and non-FabA-like) activity, however, the specification discloses PFA1 DH domain is SEQ ID NO:28 and PFA3 DH domain is SEQ ID Nos. 38 or 40. It is unclear whether Applicant intends the two DH activities to be the same, or they have different 
Clarification and/or correction is required.
Claim Rejections - 35 USC § 112(a)
4.     Claims 1, 3, 6, 14, 51, 52, 64 and 66 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
“[T]he test for sufficiency is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.”  Ariad Pharm., Inc. v. Eli Lilly and Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010).   To satisfy the written description requirement of 35 USC 112, first paragraph, the specification must describe the invention in sufficient detail so “that one skilled in the art can clearly conclude that the inventor[s] invented the claimed invention as of the filing date sought.”  
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
Lockwood
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 v. Am. Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997).  “[The written description] inquiry is a factual one and must be assessed on a case-by-case basis.”  Purdue Pharma L.P. v. Faulding, Inc., 230 F.3d 1320, 1323 (Fed. Cir. 2000).  “In order to satisfy the written description requirement, the disclosure as originally filed does not have to provide in haec verba support for the claimed subject matter at issue.”  Id.  Nonetheless, the disclosure must convey with reasonable clarity to those skilled in the art that the inventor was in possession of the Id., (“Put another way, one skilled in the art, reading the original disclosure, must immediately discern the limitation at issue in the claims.”)  While the written description requirement does not demand either examples or an actual reduction to practice, actual “possession” or reduction to practice outside of the specification is not enough.  Ariad Pharmaceuticals, Inc. v. Eli Lilly and Co., 598 F.3d 1336, 1352 (Fed. Cir. 2010).  Rather, it is the specification itself that must demonstrate possession.  Id.
Appearance of a claim in the specification in ipsis verbis does not guarantee that the written description requirement is satisfied, see, e.g., Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956, 968 (Fed. Cir. 2002), nor does a failure to meet that standard require a finding that a claim does not comply with the written description requirement, In re Edwards, 568 F.2d 1349, 1351-52 (Fed. Cir. 1978).  All that is required is that the specification demonstrates to a person of ordinary skill in the art that the inventor was in possession of the invention.  Carnegie Mellon Univ. v. Hoffmann-La Roche Inc., 541 F.3d 1115, 1122 (Fed. Cir. 2008).
In Applicant’s disclosure, the native PUFA (polyunsaturated fatty acid) synthase genes PFA1, PFA2 and PFA3 in Schizochytrium sp. N230D (hereafter N230D) were replaced with corresponding PUFA synthase genes from Schizochytrium sp. ATCC PTA-9695 (hereafter 9695) in the same location, and the resulting Schizochytrium is designated as B156-2 (Ex. 1, p. 80). N230D is a daughter of Schizochytrium sp. ATCC 20888 (hereafter 20888) which has been subjected to chemical mutagenesis, and like 20888, N230D is haploid and does not harbor a complete classical pathway for PUFA synthesis, i.e., it is missing a delta 12 desaturase and shows very limited activity for the other enzymes of the pathway [0256]. The recombinant strain B156-2 containing PFA1 Schizochytrium is designated as B149 ([0266], [0267]). Strains of B149 containing PFA1, PFA2 and PFA3 from 9695 show greater production of EPA when compared to 20888 [0268]. Analysis shows the B149 strains contain multiple copies of the PFA1 gene [0269]. No information is given for the number of copies for the PFA2 and PFA3 genes. In Example 3, the B156-2 strain from Example 1, which contains PFA1, PFA2 and PFA3 genes from 9695 inserted in the same location as the native genes, was transformed with vectors for expressing additional 9695 PFA1 and PFA3 genes. Transformants expressing extra copies of the PFA1 and PFA3 genes showed enhanced production of EPA [0275]. In Example 4, the 9695 and related Schizochytrium sp. ATCC PTA- 10208 (hereafter 10208) contain identical copies of the same genes PFA1, PFA2 and PFA3, however, 10208 produces more EPA and has higher expression levels of PFA1 and PFA3 than 9695 [0277]. In Example 5, additional copies of the PFA1 and PFA3 genes of 9695 were introduced to a canola plant, along with genes encoding a PPTase and an acyl-CoA synthetase that catalyzes the conversion of long chain polyunsaturated free fatty acids (FFA) to acyl-CoA [0278]. Increased expression levels of PFA1 and PFA3 compared to PFA2 result in higher EPA accumulation [0289].  

The claimed invention lacks adequate written description for the following reasons. Firstly, 80% sequence identity to SEQ ID Nos. 2, 4 and 6 lack adequate written description because while one skilled in the art can generate populations of sequences having 80% sequence identity to SEQ ID Nos. 2, 4 and 6, it is unpredictable which sequences within said 80% sequence identity population would have the claimed KS, MAT, ACP, etc., activities. The specification discloses domains by SEQ ID Nos. but the claims are not limited to sequences having these domains, and it is unpredictable what mutations within these domains would retain the recited activities. For example, SEQ ID NO:2 of PFA2 has 2607 amino acids. 80% sequence identity to SEQ ID NO:2 would allow for 521 mutations and deletions. KS for PFA1 is identified as SEQ ID NO:8, which has 465 amino acids. It is unclear whether a deletion of positions 1-521 from SEQ ID NO:2, which would encompass the entire KS domain, would result in a functional PFA1 to increase lipid EPA when expressed. It is unclear whether the KS, MAT, ACP, KR and DH domains are all required for PFA1 functional activity, and if so, which 521 amino acids can be deleted from SEQ ID NO:2 while retaining all of their activities. Applicant does not disclose which regions of the domains can be mutated or deleted for PFA1 Schizochytrium, whereby their structure and identity are not disclosed, so long as they share 80% sequence identity to SEQ ID NO:2. The claims encompass mutants and allelic variants of SEQ ID NO:2 and thus imply that structural variants exist in nature, yet no structural variant has been disclosed. The implication is that there is a gene and a protein other than that disclosed which exists in nature, but the structure thereof is not known. The disclosure of SEQ ID NO:2 from Schizochytrium is not representative of other PFA1 sequences from other sources having the recited activities. Thus, there are insufficient relevant identifying characteristics to allow one skilled in the art to predictably determine such mutants and allelic variants of other sequences, from another Schizochytrium or an organism other than Schizochytrium, absent further guidance. Applicant fails to disclose a representative number of species within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus. The same would apply for SEQ ID Nos. 4 and 6, and their respective domains. Accordingly, there is insufficient disclosure for the claimed 80% sequence identity to SEQ ID Nos. 2, 4 and 6 having any one of the recited activities or their combinations thereof as commensurate in scope with the claims.
Secondly, all the sequences in Applicant’s disclosure are from Schizochytrium. However, the claims encompass genes from a Labyrinthulomycetes and a Thraustochytrium. The disclosure of PFA1, PFA2 and PFA3 genes from Schizochytrium does not allow one skilled in the art to predict the structures of these genes from other sources such as Labyrinthulomycetes and Thraustochytrium. Schizochytrium is not representative of other microalgae or protists. The Federal Circuit has clarified the application of the written description requirement. The court stated that a written description of an invention "requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials." University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997). The court also concluded that "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material." Id. Further, the court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of the species of the claimed genus, and that one of skill in the art should be able to "visualize or recognize the identity of the members of the genus." Id. See MPEP Section 2163, page 156 of Chapter 2100 of the August 2001 version, column 2, bottom paragraph, where it is taught that 
[T]he claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence. 
See also Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ 2d 1016 at 1021, (Fed. Cir. 1991), where it is taught that a gene is not reduced to practice until the inventor can define it by "its physical or chemical properties" (e.g., a DNA sequence). University of California V. Eli Lilly and Co., 43 USPQ2d 1398 (Fed. Cir. 1997), which teaches that the disclosure of the sequence encoding a rat insulin protein does not provide adequate written description for the sequence encoding a human insulin protein. Likewise, the disclosure of PFA1, PFA2 and PFA3 from Schizochytrium does not provide adequate written description for the sequences encoding PFA1, PFA2 and PFA3 from Labyrinthulomycetes and Thraustochytrium.
Accordingly, there is lack of adequate description to inform a skilled artisan that Applicant was in possession of the claimed invention at the time of filing. See Written Description guidelines published in Federal Register/ Vol.66, No. 4/ Friday, January 5, 2001/ Notices; p. 1099-1111. See also the Written Description Guidelines, Revision 1, March 25, 2008.
Applicant traverses primarily that Figure 3-6 and Tables 3-5 of US Pat. No. 8940884 discloses the conserved structure of PFA1-3 and their subdomains, the sequence homology between PFA1-3 of Schizochytrium sp. PTA-9695 (i.e., Seq ID Nos. 2, 4, 6 of the present application) and other Schizochytrium and Thraustochytrium strains, and the subdomain positions within the PFA 1, 2, and 3 subunit enzymes and active sites of these subdomains within the PFA1-3 of Schizochytrium sp. PTA-9695.
Applicant’s traversals have been considered but are deemed unpersuasive for the following reasons. Applicant’s traversals are not commensurate in scope with the claims. The claims do not recite the structures of the domains and thus are not limited to the sequences disclosed. Applicant does not disclose a representative number of sequences having 80% sequence identity to SEQ ID Nos. 2, 4 and 6 and having the recited domain activities. One skilled in the art cannot Thraustochytrium or Labyrinthulomycetes PFA1, PFA2, PFA3 and their domain activities from the disclosure of Schizochytrium sequences alone. Moreover, Applicant’s disclosure does not specifically identify the subject matter or the specific portions of the referenced document where the subject matter being incorporated may be found, i.e., the subdomains and conserved regions in US Pat. No. 8940884. See 37 CFR 1.57 and MPEP 608.01(p)(I). 
5. 	Claims 1, 3, 6, 14, 51, 52, 64 and 66 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for SEQ ID Nos. 2, 4 and 6, does not reasonably provide enablement for sequences having 80% sequence identity to SEQ ID Nos. 2, 4 and 6, and PFA1 alone or in combination with PFA2. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
“The first paragraph of 35 U.S.C. § 112 requires, inter alia, that the specification of a patent enable any person skilled in the art to which it pertains to make and use the claimed invention.  Although the statute does not say so, enablement requires that the specification teach those in the art to make and use the invention without ‘undue experimentation.’  In re Wands, 858 F.2d 731, 737 (Fed. Cir. 1988).  That some experimentation may be required is not fatal; the issue is whether the amount of experimentation required is ‘undue.’”  In re Vaeck, 947 F.2d 488, 495 (Fed. Cir. 1991) (emphasis in original); see also In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993) (“[T]o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation.’”) Wands, supra.  Some experimentation, even a considerable amount, is not “undue” if, e.g., it is merely routine, or if the specification provides a reasonable amount of guidance as to the direction in which the experimentation should proceed.  Factors to consider include “(1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”  Id.  
Applicant’s disclosure is as set forth in the written description rejection above. In addition to lacking adequate written description, the claims are not fully enabled for the following reasons. Firstly, 80% sequence identity to SEQ ID Nos. 2, 4 and 6 having domain KS, MAT, etc., activities are not enabled because no sequence having 80% sequence identity to these sequences is disclosed and exemplified. The scope of the claims encompasses amino acid additions, deletions, substitutions and any combination thereof anywhere within these sequences. The specification discloses SEQ ID Nos. for the domains within these sequences but the claims do not require these SEQ ID Nos. Applicant has no working example and provides no guidance as to 1) which 20% of SEQ ID Nos. 2, 4 and 6 can be mutated or deleted while retaining at least one of the activities recited for each of the SEQ ID Nos., 2) whether one domain for each of SEQ ID Nos. 2, 4 and 6 is sufficient to increase EPA when expressed, or 3) which combination(s) of activities for each SEQ ID NO. is necessary to increase EPA when expressed. While one skilled in the art can readily make mutations to a sequence, 
Secondly, the increased levels of EPA were observed in microalga and plant expressing all three genes. While some examples show multiple copies of PFA1 and PFA3, as represented by SEQ ID Nos. 2 and 6, respectively, none of Applicant’s working examples discloses a microalga or plant expressing only PFA1, or only PFA1 in combination with PFA2 or PFA3. It would appear that at least functional PFA1, PFA2 and PFA3 are necessary for the observed increased EPA level. Neither the state of the prior art nor Applicant’s disclosure indicates otherwise. Thus, Applicant has not enabled PFA1 alone or in combination with PFA2 or PFA3 for increasing EPA in lipids without undue experimentation.
Weighing all the Wands factors based on the totality of the record as discussed above, and given the state of the prior art, relative skill of those in the art, the lack of guidance and working examples, and the unpredictability in the art, the Office determines that it would require undue experimentation for a person of ordinary skill in the art to make and use the invention as broadly claimed.
Applicant traverses primarily that Figure 3-6 and Tables 3-5 of US Pat. No. 8940884 discloses the conserved structure of PFA1-3 and their subdomains, the Schizochytrium sp. PTA-9695 (i.e., Seq ID Nos. 2, 4, 6 of the present application) and other Schizochytrium and Thraustochytrium strains, and the subdomain positions within the PFA 1, 2, and 3 subunit enzymes and active sites of these subdomains within the PFA1-3 of Schizochytrium sp. PTA-9695.
Applicant’s traversals have been considered but are deemed unpersuasive for the following reasons. Applicant is arguing limitations not present in the claims. No domain structure is recited in the claims. Applicant’s disclosure does not provide guidance or have working examples of sequences having 80% sequence identity to SEQ ID Nos. 2, 4 and 6. Further, as indicated above, Applicant’s disclosure does not specifically identify the subject matter, i.e., the subdomains and conserved regions, being incorporated by reference to US Pat. No. 8940884. See 37 CFR 1.57 and MPEP 608.01(p)(I).
Conclusion
6.     	No claim is allowed. 
7. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG T BUI whose telephone number is (571)272-0793.  The examiner can normally be reached on M-F 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHUONG T BUI/Primary Examiner, Art Unit 1663